Citation Nr: 9926072	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-19 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for patella 
femoral syndrome of the right knee, status post 
reconstructive surgery, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to October 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO assigned a 10 percent disability rating for 
a service-connected disability of the veteran's right knee.


REMAND

The veteran has had a recent VA medical examination of his 
right knee.  He asserts, however, that the examination was 
brief and not adequate to determine the stability of his 
knee.  He also states that the stiffness and swelling that he 
has in his right knee at the end of each day, after standing 
at work, are worse than the symptoms that were apparent when 
he had the VA examination.  The Board notes that the VA 
examination report did not include any opinion addressing 
whether there was any functional impairment due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  The 
Board finds, therefore, that an additional examination is 
warranted to adequately determine whether the veteran's right 
knee disability warrants a rating higher than 10 percent.

While the Board regrets the delay involved in remanding this 
case, the Board feels that proceeding with a decision on the 
merits at this time might not withstand scrutiny by the 
Court.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen 
v. Brown, 8 Vet. App. 432 (1995).  For that reason, and to 
ensure that the RO has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of ascertaining the severity of 
his service-connected right knee 
disability.  It is very important that 
the examining physician be afforded an 
opportunity to review the veteran's 
claims file and a copy of this remand 
prior to the examination.  The 
examination should include all necessary 
tests and studies.  The veteran's right 
knee should be examined for both active 
and passive ranges of motion, measured in 
degrees.  The examiner should also be 
asked to note the normal range of motion 
of the knee.  Additionally, the examiner 
should be requested to determine whether 
the veteran's right knee exhibits pain on 
motion, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups, or 
when the right knee is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




